DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 6-8, 10-11, 13-15, 17 and 18 has been amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to Divjak (5,416,364) being used in the current rejection. 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation “a second coil” in line 11 of the claim. This appears to mean “the second coil”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 18, limitation “means for keeping” is interpreted under the U.S.C. 112(f). The limitation “means for keep” is disclosed in [0025] and fig.3A and fig.3B, specifically as phase lock loop in fig.3A and mutual inductance transformer in fig.3B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divjak (5,416,364).
Regarding claim 1, Divjak discloses a power isolator (figs.1, 2, col 2, line 29-44), comprising: a first transformer (1) including a first coil (12) and a second coil (13); a second transformer (2) including a third coil (22) and a fourth coil (23); a first oscillator circuit (5, also 51 in fig.2) coupled to the first transformer (1) and configured to apply a first signal (signal from 5) to the first coil (12) of the first transformer (1); a second oscillator circuit (5, 52) coupled to the second transformer (2) and configured to apply second signal (signal from 5, 52) to the third coil (22) of the second transformer (2); and a rectifier circuit (7, col 2, line 36) coupled to the second coil (13) and fourth coil (23) of the first (1) and second transformer (2), respectively, and configured to generate a direct current (DC) voltage (Voltage across 3, 4, fig.2) based on an output of the first and second transformers (1, 2), wherein the second signal is an inverted version of the first signal (see abstract, the second oscillating signal is out of phase (180 degrees) with the first oscillating signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and further in view of Takahashi et al (2006/0165220).
Regarding claim 2, Divjak discloses the power isolator of claim 1, however Divjak does not disclose wherein the first signal is configured to induce a first common mode current in the 
Takahashi teaches wherein the first signal is configured to induce a first common mode current (fig.4: Ia) in the first transformer and the second signal is configured to induce a second common mode current (Ib) in the second transformer that at least partially cancels out the first common mode current (¶0077: it can promptly cancel common mode current Ic). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Divjak to include common mode current cancelling of Takahashi to provide the advantage of removing difference in waveform and phase (Takahashi ¶0014).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and further in view of Tan (8,213,197) (hereinafter “Tan”).
Regarding claim 3, Divjak disclose the power isolator of claim 1, however Divjak does not disclose wherein the first signal is a first oscillatory signal that periodically repeats and varies within a first voltage range and wherein the second signal is a second oscillatory signal that periodically repeats and varies within a second voltage range that is different from the first voltage range.
Tan teaches wherein the first signal (fig.3, signal from osc-301) is a first oscillatory signal that periodically repeats and varies (implicit, as oscillatory signal 301 repeats) within a first voltage range (claim 25) and wherein the second signal (signal from osc-302) is a second oscillatory signal that periodically repeats and varies (implicit, as oscillatory signal from 302 repeats) within a second voltage range (claim 25) that is different from the first voltage range 
Regarding claim 4, Divjak and Tan disclose the power isolator of claim 3, wherein the first oscillatory signal (Divjak signal from 51, fig.2) has a same period and a same frequency as the second oscillatory signal (Divjak signal from 52, fig.2) (Divjak see abstract, the second oscillating signal is out of phase (180 degrees) with the first oscillating signal). 
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and further in view of Murphy et al (2016/0373058).
Regarding claim 5, Divjak disclose the power isolator of claim 1, however Divjak does not disclose wherein the first oscillator circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device and wherein the second oscillator circuit comprises at least one n-type metal-oxide-semiconductor (NMOS) device.   
Murphy teaches wherein the first oscillator circuit (fig.1a:120) comprises at least one p-type metal-oxide-semiconductor (PMOS) device (T3) and wherein the second oscillator circuit (fig.1a:110) comprises at least one n-type metal-oxide-semiconductor (NMOS) device (fig.1a:T1) (¶0017). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Divjak to include the oscillator circuit of Murphy to provide the advantage of tuning common mode resonance of the oscillators.
Regarding claim 6, Divjak and Murphy discloses the power isolator circuit of claim 5, wherein the first oscillator circuit (Murphy fig.1A:120) comprises a first PMOS transistor (T3) coupled between a supply voltage (VDD) and a first terminal (Murphy fig.1a: terminal of 140) of the first coil of the first transformer (140) and a second PMOS transistor (Murphy fig.1a:T4) coupled between the supply voltage and a second terminal (Murphy fig.1a: terminal of 140 coupled to T4) of the first coil of the first transformer (140).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and Murphy et al (2016/0373058) as applied to claim 6 above, and further in view of Martineau (2018/0367097).
Regarding claim 7, Divjak and Murphy teach the power isolator of claim 6, wherein the second oscillator circuit (Murphy fig.1a:110) comprises a first NMOS transistor (T1) and a second NMOS transistor (T2). However they do not disclose wherein the second oscillator circuit comprises a first NMOS transistor coupled between a reference voltage and a first terminal of the third coil of the second transformer and a second NMOS transistor coupled between the reference voltage and a second terminal of the third coil of the second transformer
Martineau teaches wherein the second oscillator circuit (Martineau, fig.1C) comprises a first NMOS transistor (Martineau, T21) coupled between a reference voltage (S_T22) and a first terminal (terminal of L2) of the third coil of the second transformer (TS fig1A) and a second NMOS transistor (Martineau, T22) coupled between the reference voltage (S_T22) and a second terminal (another terminal of L2) of the third coil (Martineau, L2) of the second transformer (L2). It would have been obvious to one with ordinary skill in the art before the effective filing . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and further in view of Jones (2014/0029309) (hereinafter “Jones”).
Regarding claim 12, Divjak discloses the power isolator of claim 1, however Divjak does not disclose wherein the first and second transformers are planar transformers.
Jones teaches wherein the first and second transformers are planar transformers (Jones ¶0105: the transformer(s) may be toroidal, or else may be planar). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Divjak to include planar transformer of Jones to provide the advantage of low profile and simpler manufacturing.
Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and further in view of Sheng (2005/0007800) (hereinafter “Sheng”). 
Regarding claim 14, Divjak discloses a method of operating a power isolator (figs.1, 2, col 2, line 29-44), comprising: receiving an input direct current (DC) voltage (voltage at 9); generating a first signal (signal form 5, 51); generating a second signal  (signal at 5, 52); applying the first signal to a first coil (12) of a first transformer(1), the first transformer further having a second coil (13); applying the second signal to a third coil (22) of a second transformer (2);  and the second transformer further having a fourth coil (23); and generating a DC output voltage (voltage across 3, 4) based on an output of the second coil (13) and the fourth coil (23) of the first (1) and second transformers (2), respectively (see col 2, line 36), generating a second signal 
Sheng teaches generating a first signal (fig 2, signal from 250) using the input DC voltage (210); generating a second signal (fig.2, signal from 260) using the input DC voltage (210) ([0021]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Divjak to include power supply of Sheng to provide the advantage of lamp circuit with AC voltages of two different frequencies. 
Regarding claim 17, Divjak and Sheng disclose the method of claim 14, wherein generating the DC output voltage (Divjak voltage across 3, 4, see fig.2) comprising combining the output of the second coil of the first transformer (Divjak transformer 1) with the output of the fourth coil of the second transformer (Divjak transformer 2, fig.2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and Sheng (2005/0007800) as applied to claim 14 above, and further in view of Takahashi et al (2006/0165220).
Regarding claim 15, Divjak and Sheng disclose the method of claim 14, however they do not disclose wherein applying the first signal to the first coil side of the first transformer comprises inducing a first common mode current in the first transformer and wherein applying the second signal to the third coil of the second transformer comprises inducing a second 
Takahashi teaches wherein applying the first signal to the first coil of the first transformer comprises inducing a first common mode current (fig.4: Ia) in the first transformer and wherein applying the second signal to the third coil of the second transformer comprises inducing a second common mode current (Ib) in the second transformer that at least partially cancels out the first common mode current (¶0077: it can promptly cancel common mode current Ic). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Divjak and Sheng to include common mode current cancelling of Takahashi to provide the advantage of removing difference in waveform and phase (Takahashi [0014]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and Sheng (2005/0007800) as applied to claim 14, above, and further in view of Tan (8,213,197) (hereinafter “Tan”).
Regarding claim 16, Divjak and Sheng disclose the method of claim 14, however they do not disclose wherein generating the first signal comprises generating a first oscillatory signal that periodically repeats and varies within a first voltage range and wherein generating the second signal comprises generating a second oscillatory signal that periodically repeats and varies within a second voltage range that is different from the first voltage range.
Tan teaches wherein generating the first signal (fig.3, signal osc-301) comprises generating a first oscillatory signal (signal osc-301) that periodically repeats and varies (implicit, as oscillatory signal from 301 repeats) within a first voltage range (claim 25) and wherein .
 Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Divjak (5,416,364) and further in view of Chakraborty et al (2017/0117879) (hereinafter “Chakraborty”).
Regarding claim 18, Divjak discloses a power isolator (figs.1, 2, col 2, line 29-44), comprising: a first transformer (1) including a first coil (12) and a second coil (13); a second transformer (2) including a third coil (22) and a fourth coil (23); at least one oscillator circuit (5) configured to apply a first signal (signal from 5, 51 ) to the first coil of the first transformer (1) and apply a second signal (signal from 5, 52) to the third coil (22) of the second transformer (2) that is different from the first signal (see abstract); a rectifier circuit (7, col 2, line 36) coupled to the second coil (13) and the fourth coil (23) of the first (transformer 1) and second transformers (transformer 2), respectively (rectifier 7, coupled to transformers 1, 2, see fig.2) and configured to generate a direct current (DC) voltage (voltage across 3, 4) based on an output of the first (output of transformer 1) and second transformers (output of transformer 2, fig.2), Divjak does not disclose a means for keeping the second signal an inverted version of the first signal.  
Chakraborty teaches a means (fig.2a:200) for keeping the second signal an inverted version of the first signal ([0020]).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jones and Divjak to include the phase lock loop of Chakraborty to provide the advantage of reducing unwanted coupling noise as result of circuit calibration.  
Regarding claim 20, Divjak and Chakraborty disclose the power isolator of claim 18, wherein the means comprises a phase-locked loop circuit (Chakraborty fig.2a:200).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Divjak (5,416,364)  and Chakraborty (2017/0117879) as applied to claim 18 above, and further in view of Ito (5,420,558).
Regarding claim 19, Divjak and Chakraborty teach the power isolator of claim 19, however they do not disclose wherein the means comprises a mutual inductance between the first transformer and the second transformer.
Ito teaches wherein the means comprises a mutual inductance between the first transformer (fig.3: transformer A) (fig.6:32) and the second transformer (transformer, B) (col 14, lines 53-56). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Divjak and Chakraborty to include mutual inductance of Ito to provide the advantage of reducing the size of the space occupied by transformers.
Allowable Subject Matter
Claims 8-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Claim 8 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially, further comprising a phase-locked loop circuit coupled to the first and second oscillator circuits and configured to keep a first voltage at a first terminal of the first coil in-phase with a second voltage at a first terminal of the 8394389.1Application No.: 16/046,7324 Docket No.: G0766.70245US00Amendment dated October 14, 2020Reply to Office Action of July 14, 2020third coil and a third voltage at a second terminal of the first coil in-phase with a fourth voltage at a second terminal of the third coil. Claims 9-11 are indicated as allowable based on its dependency on claim 8.
Claim 13 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 13, especially, wherein the first and second transformers are a pair of co-axial transformers having at least some mutual inductance that is configured to keep a first voltage at a first terminal of the first coil  in-phase with a second voltage at a first terminal of the third coil and a third voltage at a second terminal of the first coil in-phase with a fourth voltage at a second terminal of the third coil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839